Order entered October 28, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01199-CR

                              PETER PHUC HONG TRAN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-81478-2012

                                             ORDER
        The Court GRANTS court reporter Janet L. Dugger’s September 24, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Dugger to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE